Case 5:20-cr-00039-DEW-MLH Document 51 Filed 04/09/21 Page 1 of 1 PageID #: 117




                          UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF LOUISIANA
                              SHREVEPORT DIVISION

 UNITED STATES OF AMERICA CASE NO. 20-cr-039-01-01

 VERSUS JUDGE WALTER

 DARKEN B WILLIAMS (01 ) MAGISTRATE JUDGE HORNSBY


                                          ORDER

         The Report and Recommendation of the Magistrate Judge having been considered,


  and the parties having waived their objections thereto;


         It is hereby ordered, adjudged., and decreed that Defendant's guilty plea is accepted^

  and the court hereby adjudges Defendant guilty of the offense charged in Count 1 of the


  Indictment.


         THUST DONE AND SIGNED in Shreveport, Louisiana, this / day of

                           _, 2021.


                                                 /L^4Le/^^
                                                        DONALD E. WALTER
                                                   UNITED STATES DISTRICT JUDGE
